Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a multifunctional protein molecule comprising at least one decorin molecule or functional portion thereof linked to an antigen binding protein, and nucleic acid/vector/host cell to express the multifunctional protein, classified in C07K 2319/74, C07K 16/28, C07K 16/26.
II. Claims 24-32, drawn to a method of inhibiting a target protein and a signaling molecule in a cell, comprising: contacting the cell with the multifunctional protein molecule of claim 1 under conditions such that at least one activity of the target protein and at least one activity of a signaling protein are inhibited in the cell, wherein the target protein is selected from the group consisting of VEGF-1, PD-1, PD-L1, CTLA-4, PD-L2, CD27, CD28, CD40, CD47, CD115, CD122, CD137, OX40, GITR, ICOS, A2AR, B7-H3, B7-H4, BTLA, IDO, KIR, LAG3, NOX2, TIM-3, VISTA, SIGLEC-7, TIGIT and 4-1BB,  also to a method of treating a disorder characterized by angiogenesis or tumor growth, comprising: administering the multifunctional protein molecule of claim 1 to a subject under conditions such that angiogenesis or tumor growth is inhibited in the subject, classified in A61K 39/39558, C07K 16/2827.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different the multifunctional protein of invention I can be used to activate a targeting protein.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant application, distinct group would require a search in distinct CPC field, as indicated above, along with a unique text and/or structure search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to more than one species of the generic invention. The species are patentably distinct from each other. MPEP 806.04(f). 
To fulfill the species election requirement, applicants are required to elect from the below:
If Group I is elected, the following specie elections are required: 
i.	a specific multifunctional protein molecule, by providing:
a specific targeted antigen, e.g. VEGF-A, PD-1, PD-L1, CTLA-4, PD-L2, CD27, CD28, CD40, CD47, CD 115, CD122, CD137, OX40, GITR, ICOS, A2AR, B7-H3, B7-H4, BTLA, IDO, KIR, LAG3, NOX2, TIM-3, VISTA, SIGLEC-7, TIGIT or 4-1BB.
a specific functional portion of decorin molecule, e.g. a decorin, or a domain binds Transforming Growth Factor-O (TGF- 3), or a domain binds Connective Tissue Growth Factor (CTGF), or a domain binds Platelet-Derived Growth Factor (PDGF), or a domain binds Vascular Endothelial Growth Factor Receptor 2 (VEGFR2), or a domain binds Hepatocyte Growth Factor Receptor (HGFR), or a domain binds Insulin-like Growth Factor 1 Receptor (IGF-1R), or a domain binds Epidermal Growth Factor Receptors (EGFRs), or a domain binds myostatin, or a domain binds Clq.

If Group II is elected, the following specie elections are required: 
a specific target protein, e.g. VEGF-1, PD-1, PD-L1, CTLA-4, PD-L2, CD27, CD28, CD40, CD47, CD115, CD122, CD137, OX40, GITR, ICOS, A2AR, B7-H3, B7-H4, BTLA, IDO, KIR, LAG3, NOX2, TIM-3, VISTA, SIGLEC-7, TIGIT, or 4-1BB.
a specific signaling protein, e.g. Transforming Growth Factor-O (TGF- 3), Connective Tissue Growth Factor (CTGF), Platelet-Derived Growth Factor (PDGF), Vascular Endothelial Growth Factor Receptor 2 (VEGFR2), Hepatocyte Growth Factor Receptor (HGFR), Insulin-like Growth Factor 1 
The species are independent or distinct because the species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 13, 24 and 29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses) or electronic resources, or employing different search strategy or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHENG LU/Examiner, Art Unit 1642        

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642